DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
It is noted that the term “macroporous zeolites” is defined by the instant specification as zeolites characterized by pores delimited by rings constituting 12 T atoms where T = Si or Al, which is also referred to (and also ordinarily known in the art) as “large pore zeolites” (Spec., pg. 10, lines 19-25; this was previously noted in the Non-Final Rejection dated 03/31/2020 on page 2). The examiner notes that the definition provided by the instant specification is considered a special definition because it is different from the ordinary and customary meaning of the term “macroporous” which means pores of a size greater than 50 nanometers (e.g. see Martens, US Pub. 2007/0087934, para. [0006], for the definition of “macropores”).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. No prior art of record, individually or in combination, teaches or makes obvious the claimed processes for producing conjugated diene. Specifically, no prior art of record teaches or reasonably suggests the claimed feature of dehydrating an alkenol having four or more carbon atoms to produce a product comprising a conjugated diene using a macroporous zeolite (ordinarily known as a large-pore zeolite) having a SiO2/Al2O3 ratio between 7 and 60 as recited in the processes of claims 1, 24, and 25. 
Applicant’s arguments (see Remarks filed on 06/16/2022) with respect to the rejection of claims 1, 4-13, 15, 17-22, 24, and 25 under 35 USC 103 over Cesana (WO 2018/073282 A1), in view of Song et al. (US Pub. 2016/02511281 A1), as evidenced by Nikitina et al. (Petroleum Chemistry vol. 56, 230-236), Innes et al. (US Pat. 4,891,458 A1), and Adam et al. (US Pub. 2015/0225311 A1) have been fully considered and are persuasive.  The examiner agrees with Applicant that Song’s catalysts provide a selectivity lower than 60%, which is significantly lower than that of Cesana’s catalyst (92%), and there would be no reason for one skilled in the art to substitute Cesana’s catalyst with Song’s catalyst (Remarks, pg. 9).
   Cesana, which is applied in the previous Office Action, is considered the closest prior art of record to the claimed invention. Cesana, which is drawn to a process for producing an alkenol by dehydrating a diol, teaches that the resulting alkenol can be used as a feed material in a subsequent dehydration step for producing 1,3-butadiene using solid acid catalysts such as silica-aluminas, silicas, aluminas, zeolites, or mixtures thereof (pg. 1, lines 5-24; pg. 20, line 21- pg. 21, line 5). However, Cesana fails to teach or suggest that the solid acid catalyst for the subsequent dehydration of an alkenol to produce 1,3-butadiene can be a large-pore zeolite having a SiO2/Al2O3 molar ratio of 7-60, as recited in claims 1, 24, and 25.
Song, also applied in the previous Office Action, is considered another closest prior art of record to the claimed invention. Song discloses a process for producing 1,3-butadiene from a starting material comprising 2,3-butanediol wherein the suitable catalysts include H-Y and H-BEA zeolites (i.e. large-pore zeolites) with a SiO2/Al2O3 molar ratio of 20-50 ([0054]-[0065]; [0078]).  However, Song does not teach that the starting material may also comprise an alkenol, such as 2-butenol or 3-butenol. In the previous Office Action (pg. 8), Nikitina was referenced to suggest that the reaction taught by Song, i.e., the dehydration of 2,3-butanediol to 1,3-butadiene, involves the formation of 2-buten-2-ol as an intermediate product and thus the zeolite catalysts of Song would be considered capable of catalyzing the dehydration of 3-buten-2-ol to 1,3-butadiene and applicable to the Cesana process. However, as noted above, Song’s catalysts provide a lower selectivity (<60%) than Cesana’s catalyst (92%), and therefore, there would be no reason for one skilled in the art to substitute Cesana’s catalyst with Song’s catalyst (Remarks, pg. 9). Furthermore, there is no sufficient teaching or suggestion in Song, Nikitina, or a combination thereof based on which one skilled in the art would reasonably recognize Song’s catalysts, such as H-Y and H-BEA zeolites, as useful catalysts for dehydrating alkenols to produce conjugated dienes.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772 

/IN SUK C BULLOCK/Supervisory Patent Examiner, Art Unit 1772